         Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 1 of 30



  IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                            PENNSYLVANIA
 KEAIRA BOOKER, an adult individual,               Civil Action

                           Plaintiff,              No.:   2:19-CV-1649

                     v.

 BOROUGH OF NORTH BRADDOCK, a
 municipal corporation, and LARRY
 BUTLER, individually and in his official
 capacity as a police officer of the Borough of
 North Braddock and ISAAC DANIELS,
 individually and in his official capacity as a
 police officer of the Borough of North
 Braddock and JOHN DOE, individually and
 in his official capacity as a police officer of
 the Borough of North Braddock and JANE
 DOE, individually and in her official capacity
 as a police officer of the Borough of North
 Braddock
 .
                                                   JURY TRIAL DEMANDED
                          Defendants.


                                  COMPLAINT IN CIVIL ACTION


       AND NOW, comes the Plaintiff, KEAIRA BOOKER, by and through her undersigned

counsel, Todd J. Hollis, Esquire, of Todd J. Hollis Law, files the following Complaint in Civil

Action, stating in support thereof as follows:

                                        JURISDICTION
 1.    This Honorable Court has jurisdiction of the within matters pursuant to 28 U.S.C. §§1331

       and §§ 1343 such that the causes of action enumerated herein arise under the

       Constitution, treaties or laws of the United States. In particular, the causes of action

       enumerated herein arise under the Civil Rights Act of 1871, as amended, 42 U.S.C.
      Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 2 of 30



     §1983, and the Fourth and Fourteenth Amendments of the United States Constitution.

     Further, this Honorable Court has supplemental jurisdiction of Ms. Booker’s state law

     claims pursuant to 28 U.S.C. §1367(a).




                                                  PARTIES
2.   Plaintiff, KEAIRA BOOKER (hereinafter “Ms. Booker”) is an adult individual, and a

     citizen of the United States of America, County of Allegheny, at all times material to this

     Complaint.

3.   Upon information and belief at all times hereinafter mentioned, the Defendant,

     BOROUGH OF NORTH BRADDOCK (hereinafter “Borough”) is a municipal

     corporation duly organized and existing under, and by virtue of, the laws of the

     Commonwealth of Pennsylvania, with administrative offices located at 600 Anderson

     Street, North Braddock, Allegheny County, Pennsylvania 15104.

4.   Upon information and belief at all times hereinafter mentioned, the Defendant,

     “Borough”, including its agents, servants and/or employees operated, maintained and

     controlled the North Braddock Police Department, hereinafter referred to as the “NBPD”,

     including all the police officers therein.

5.   Upon information and belief, at all times hereinafter mentioned, including on the 19th

     day of August, 2019, and continuing thereafter Defendant Police Sergeant Larry Butler,

     hereinafter referred to as “Sergeant Butler”, was employed as a Police Officer by the

     “Borough” and/or “NBPD”, and assigned to patrol the North Braddock community. At

     all relevant times set forth below Sergeant Butler acted in the capacity of a police officer

     and employee of the Borough of North Braddock.


                                                  2
     Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 3 of 30



6. Sergeant Butler, at all times mentioned herein was acting under the color of state law at

   all times material to this Complaint. He is sued in his individual and in his official

   capacity as a police officer of the Borough of North Braddock.

7. Upon information and belief, at all times hereinafter mentioned, including on the 19th

   day of August, 2019, and continuing thereafter, Defendant Chief of Police Isaac Daniels,

   hereinafter referred to as “Chief Daniels”, was employed as a Police Chief by the

   “Borough” and/or “NBPD”, and assigned to supervise assigned police officer(s),

   administer policy and patrol the North Braddock community. At all relevant times set

   forth below Daniels acted in the capacity of a police chief and employee of the Borough

   of North Braddock.

8. Chief Daniels at all times mentioned herein was acting under the color of state law at all

   times material to this Complaint. He is sued in his individual and in his official

   capacity as a police officer of the Borough of North Braddock.

9. Upon information and belief, at all times hereinafter mentioned, including on the 19th

   day of August, 2019, and continuing thereafter, Defendant John Doe, hereinafter referred

   to as “John Doe”, was employed as a Police Officer by the “Borough” and/or “NBPD”,

   and assigned to police and patrol the North Braddock community. At all relevant times

   set forth below John Doe acted in the capacity of a police officer and employee of the

   Borough of North Braddock. He is sued in his individual and in his official capacity as a

   police officer of the Borough of North Braddock.

10. Upon information and belief, at all times hereinafter mentioned, including on the 19th

   day of August, 2019, and continuing thereafter, Defendant Jane Doe, hereinafter referred

   to as “Jane Doe”, was employed as a Police Officer by the “Borough” and/or “NBPD”,



                                             3
       Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 4 of 30



      and assigned to police and patrol the North Braddock community. At all relevant times

      set forth below Jane Doe acted in the capacity of a police officer and employee of the

      Borough of North Braddock. She is sued in her individual and in her official capacity as a

      police officer of the Borough of North Braddock.

11.   The aforementioned named Defendants, individually and collectively, and at all times

      mentioned within this Complaint were obligated and under legal duty to follow, and

      uphold the Constitution of the United States of America and the State of Pennsylvania.

12.   The aforementioned named Defendants, individually and collectively, at all relevant

      times mentioned within this Complaint were obligated and under a legal duty to follow,

      abide, uphold and/or enforce the Pennsylvania State Penal laws.

13.   The aforementioned named Defendants, individually and collectively, at all relevant

      times mentioned within this Complaint were obligated and under a duty to follow,

      enforce and execute their respective duties and responsibilities as set forth within the

      policies located in the North Braddock Borough Patrol Guide Hand Book and any interim

      orders and police memorandums in effect.

14.   Each named Defendant, at all relevant times set forth herein was required to read, know,

      and enforce all NBPD Patrol guidelines in effect, including interim orders and/ or police

      memorandums.



15.   Upon information and belief, at all relevant times set forth herein, Chief Daniels of the

      NBPD, was responsible for the following:


         a. Developing specific plans and implementing strategies and programs and
             procedures to reduce crime and/or fear of crime;


                                              4
Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 5 of 30



 b. Utilizing staff to administer, assign, control, coordinate, discipline, evaluate,
      guide, motivate, supervise and ensure the mission of the command;
 c. Inspect each subordinates’ commands “Confidential Performance Profile”
      annually;
 d. Ensure that administrative and operational responsibilities are performed
      properly; and
 e. Mentor and guide subordinate command staff; and
 f. Attend staff briefings with Internal Affairs Bureau, Quality Assurance Division
      and Personal orders section Semi-annually.
 g. Provide necessary discipline to subordinate personnel;
 h. Inform members of command of current directives and orders;
 i.   Provide administrative and record keeping functions of the command;
 j.   Review disciplinary history of members in performance monitoring programs;
 k. Instruct and frequently test the knowledge of members of the command regarding
      their duties and responsibilities;
 l. Assigning ranking officers to perform tasks, including forwarding reports and
      performance evaluations;
 m. Review activity of members of command;
 n. Investigate reports of neglect of duty by subordinates;
 o. Closely monitor the performance of uniformed members;
 p. Be thoroughly familiar with the confidential performance profile of subordinate
      members;
 q. Administer Command Discipline;
 r. Direct an executive officer to adjudicate command discipline;
 s. Reiterate to supervisors that they are responsible for creating a professional work
      environment for their subordinates;
 t.   Regularly assess the work environment within the command to determine and
      maintain a professional atmosphere and rectify situations which undermine
      professional conduct and achievement;
 u. Advise employees that vulgar language are offensive, unwelcome, inappropriate
      for the workplace and subject to disciplining action; and

                                           5
       Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 6 of 30



         v. Encourage all members of the service to report inappropriate conduct.


16.   At all relevant times hereafter mentioned, Chief Daniels was a supervisory police officer

      and in charge of insuring compliance with the laws of the United States and State of

      Pennsylvania, the rules and regulations of the “Borough” and “NBPD” and its’ officers

      assigned to the Borough of North Braddock, upon information and belief herein all

      named Defendants are officers.

17.   Upon information belief at all relevant times hereunder Chief Daniels was the

      supervising officer of Sergeant Butler, John Doe and Jane Doe.

18.   Upon information and belief at all relevant times hereunder Chief Daniels did not

      properly perform his respective job description and obligations as Sergeant Butler, John

      Doe and Jane Doe’s supervisor.

19.   Plaintiff is currently employed by Turtle Creek Valley Community Services, as a

      residential adviser who cares for patients with intellectual disabilities. Her reputation is

      very important to her.

20.   Plaintiff is a resident of North Braddock, she also identifies as a community activist. As

      such, she is concerned with the relationship the Community of North Braddock has with

      its’ police department.


                                      STATEMENT OF FACTS

21.   Activism consists of efforts to promote, impede, direct, or intervene in social, political,

      economic, and/or environmental reform with the desire to make changes in society.

      Activists such as Ms. Booker will sometimes observe, witness, record, and document

      police officer arrests /or interactions with citizens of the City of Pittsburgh.


                                                 6
       Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 7 of 30



22.   Upon information and belief Sergeant Butler, Chief Daniels, John Doe and Jane Doe held

      activists and there methods of observing police conduct in disdain.

23.   This premise was solidified and made dominantly clear to Ms. Booker on August 19,

      2019 at approximately 11.06 p.m.

24.   It was on this date and at this time that Ms. Booker was in the vicinity of a local tavern

      known as Cruds, located at or near Brinton & Sheridan street, in the Borough of North

      Braddock, Pennsylvania.

25.   Plaintiff was sitting in her car observing Sergeant Butler during a traffic stop of a civilian

      male. She did not attempt to:

          a.   remove herself from her car;
          b.   make any loud noises;
          c.   obstruct the roadways by parking illegally;
          d.   she made no obscene gestures or language;
          e.   or do any other actions that might distract Officer Sergeant Butler during the
               performance of his duties.

26.   Upon information and belief, the Plaintiff observed a civilian standing outside of his

      vehicle while Sergeant Butler appeared to be asking him questions and searching it.

27.   The Plaintiff began to video record the encounter. See Plaintiff’s Exhibit “1”.

28.   Sergeant Butler leaned into Ms. Booker’s vehicle and told her that her vehicle was

      blocking the roadway and that she needed to move on.

29.   Even though her vehicle was legally parked Ms. Booker cooperated with Sergeant

      Butler’s demands and moved her vehicle closer to the side walk and parked.

30.   Upon information and belief Sergeant Butler was aware that Ms. Booker had videotaped

      his encounter with the civilian. This angered Mr. Butler.

31.   In response Sergeant Butler completed his transaction with the civilian then walked over

      to the drivers’ side door of Ms. Booker’s vehicle.

                                                7
       Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 8 of 30



32.   Although Ms. Booker had committed no crime, Sergeant Butler demanded that she

      provide her identification. According to the Pennsylvania Rules of Criminal Procedure it

      is not necessary to provide your identification for an alleged summary parking violation.

      Nor are individuals who have only violated this offense subject to being taken into

      physical custody absent other extraneous events.

33.   Sergeant Butler’s justification for Ms. Booker’s identification was improperly based on

      her car allegedly being illegally parked for mere seconds moments earlier.

34.   Ms. Booker responded to Mr. Booker’s allegations of her car being improperly parked by

      pointing her recording device at the curb, where it clearly showed her car was legally

      parked.

35.   Mr. Butler could see Ms. Booker’s recording device in her hand during his interaction.

      Hence he knew or suspected that he was being recorded.

36.   Sergeant Butler, became clearly agitated by her interaction with him and threatened to

      arrest her if she didn’t provide/ produce her identification.

37.   Ms. Booker responded by asking for Sergeant Booker’s name. Per the video transcript he

      ignored her request.

38.   Per the video transcript Sergeant Butler then reached through the window of her driver’s

      side door, unlocked her door and forcibly removed Ms. Booker from the car.

39.   After he removed her from the car she was placed in handcuffs and arrested.

40.   Butler directed Jane Doe officer to search Ms. Booker without her consent.

41.   An officer is liable for excessive force if his or her own “reckless or deliberate conduct

      during the seizure unreasonably created the need to use such force[.]”); Allen v.

      Muskogee, 119 F.3d 837, 840 (10th Cir. 1997); Sevier v. City of Lawrence, 60 F.3d 695,


                                                8
       Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 9 of 30



      699 (10th Cir. 1995); Estate of Starks v. Enyart, 5 F.3d 230, 233-34 (7th Cir.1993);

      Catlin v. City of Case 3:15-cv-00064-KRG Document 1 Filed 03/11/15 Page 5 of 22 6

      Wheaton, 574 F.3d 361, 369 n.7 (7th Cir. 2009); Sledd v. Lindsay, 102 F.3d 282, 287-88

      (7th Cir. 1996); Alexander v. City and County of San Francisco, 29 F.3d 1355, 1366 (9th

      Cir. 1994).

42.   Following Ms. Booker’s arrest Sergeant Butler maliciously towed her legally parked car.

43.   While Ms. Booker sat handcuffed in Sergeant Butler’s patrol car, audio transcripts show

      that he called dispatch to run a background check upon her.

44.   Ms. Booker was horrified and frightened.

45.   Sergeant Butler directed that she be transported to the North Braddock Police Station.

46.   Once inside the station, Ms. Booker’s mother, Jessica Booker arrived to determine the

      status of her daughter and why she had been detained.

47.   Ms. Jessica Booker, took possession of Keaira’s phone and played the video to Sergeant

      Butler. At that time, he agreed that Ms. Booker’s car was legally parked.

48.   However, to justify or mask his impropriety and breech of Ms. Booker’s civil rights he

      charged her with disorderly conduct through a Citation “R 2165997-1”.

49.   It is believed and therefore averred that this matter was brought to the attention of Chief

      Daniels who approved the filing of the criminal charges listed in the citation.

50.   Upon information and belief, both Chief Daniels and Sergeant Butler attempted to

      manufacture criminal charges to file against Ms. Booker to conceal violations of Ms.

      Booker’s civil rights.




                                               9
       Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 10 of 30



51.   Upon information and belief both Chief Daniels and Sergeant Butler knew after seeing

      the video that the use of force to arrest and subsequently detain Ms. Booker was

      unnecessary, against departmental policy and violated state and federal law.

52.   Upon information and belief both Chief Daniels and Sergeant Butler knew after seeing

      the video that it was not necessary to obtain Ms. Booker’s identification to issue a

      parking citation. Yet these actions against her were done to retaliate against her because

      she recorded Sergeant Butler’s investigation of the civilian.

53.   Sergeant Butler, the arresting officer filled out an arrest report/citation at R216-5997-1

      accusing Ms. Booker of committing the crime of Disorderly Conduct-18 Pa.C.S.A. 5503.

54.   Both Butler and Daniels collectively submitted a false Citation. Sergeant Butler alleged

      on the face of the Citation that Ms. Booker was charged with blocking a road way, being

      improperly parked, refusing to provide identification, obstructing an investigation and

      resisting arrest.

55.   The arrest report was signed off on and approved by Chief Daniels.

56.   Upon information and belief, after being illegally detained for hours Ms. Booker was

      released from custody/confinement.

57.   On November 7, 2019, Ms. Booker appeared before District Magistrate Scott Schricker

      to respond to the aforementioned charges. Prior to this matter being heard Sergeant

      Butler, upon information and belief knew, feared and/or believed that Ms. Booker had

      incriminating information against him that she intended to present in her defense saved

      on the electronic device previously mentioned and subsequently requested that Magistrate

      Schricker dismiss the charges.




                                               10
       Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 11 of 30



58.   Thirty (30) days have elapsed since the summary Citation was dismissed and Sergeant

      Butler did not petition to have that matter appealed.

59.   All Defendants individually and collectively knew upon information and belief that Ms.

      Booker was innocent.

60.   Upon information and belief the Defendant collectively and individually fabricated false

      charges, filled out false paperwork, provided and made false statements under oath and

      color of law to cover-up the illegal arrest, and search and seizure of Ms. Booker.

61.   Defendant Butler filled out the police Complaint/Citation and arrest reports falsely

      alleging that the Plaintiff was disorderly. The Complaint was approved by Chief Daniels.

62.   The arrest report falsely accused the Plaintiff of violating penal law 18 Pa.C.S.A. 5503.

63.   All charges filed against the Plaintiff were false and unsupported and contradicted the

      video transcript.

64.   Upon information and belief, all police officers including the named Defendants herein

      are trained and advised and know that intentionally making a false statement is

      prohibited, subject to disciplinary action, including dismissal.

65.   As a result of the false charges filed against Ms. Booker, she was incarcerated,

      imprisoned, denied access to her property, denied access to a lawyer, was compelled to

      hire legal counsel and attend a court appearance on November 7, 2019.

66.   On November 7, 2019, all criminal charges were dismissed against Ms. Booker.

67.   Based upon information and belief all Defendants individually and collectively subverted

      and corrupted the judicial process, to charge Ms. Booker with crimes knowing the

      charges were false and knowing the evidence was fabricated.




                                               11
       Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 12 of 30



68.   Sergeant Butler violated Ms. Booker’s Fourth and Fourteenth Amendment rights by using

      excessive and unnecessary force in his apprehension, and post-arrest conduct.

69.   Based upon information and belief all Defendants individually and collectively caused

      Ms. Booker to suffer severe and permanent physical and emotional injuries requiring

      medical treatment together with medical expenses. Further, Sergeant Butler’s conduct

      caused the Plaintiff to endure loss of health, vitality, pain, suffering and humiliation.



                              COUNT I § 1983 Excessive Use of Force

                                   Keaira Booker, an individual
                                                v.
                      Borough of North Braddock and Larry Butler, individually.



70.   The allegations contained in Paragraphs (1-69) of this Complaint in Civil Action are

      incorporated herein by reference as if the same were set forth at length.

71.   Pursuant to the Fourth Amendment of the U.S. Constitution, police officers enjoy a

      privilege to use objectively reasonable force to affect a lawful arrest.

72.   At the time and date aforementioned, Sergeant Butler was a police officer with the

      Borough of North Braddock Police Department and was acting within the scope of his

      employment.

73.   Sergeant Butler used unnecessary and excessive force in the detention and subsequent

      arrest of Ms. Booker.

74.   Sergeant Butler, while detaining Ms. Booker, did unnecessarily batter and physically

      abuse Ms. Booker as he pulled her from her vehicle when in fact she offered no

      resistance and the alleged violation did not require the use of any force what so ever.



                                                12
       Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 13 of 30



75.   The force used by Sergeant Butler while detaining Ms. Booker was objectively

      unreasonable and excessive.

76.   Ms. Booker at no time resisted Sergeant Butler.

77.   As a direct result of the said unlawful and malicious physical abuse of Ms. Booker by

      Sergeant Butler, committed under the color of law and under his authority as a police

      officer of the Borough, Ms. Booker suffered serious bodily harm and was deprived of her

      right to secure her person against unreasonable use of excessive force, all of which was in

      violation of the Fourth and Fourteenth Amendments of the United States Constitution and

      42 U.S.C. §1983.

78.   As a result of Sergeant Butler’s conduct, Ms. Booker suffered physical, emotional and

      psychological injuries, all of which occurred by reason of the assault and trauma

      described above.

79.   Ms. Booker has suffered loss of her general good health and vitality.

80.   Sergeant Butler’s acts were wanton, malicious and oppressive, entitling Ms. Booker to

      punitive damages.

             WHEREFORE, Plaintiff, KEAIRA BOOKER, demands judgment in her favor,

      and against the Defendants, BOROUGH OF NORTH BRADDOCK and LARRY

      BUTLER, jointly and severally, for compensatory damages and for punitive damages,

      together with costs of this action, reasonable attorneys’ fees, and all other relief this

      Honorable Court deems appropriate under the circumstances.

      JURY TRIAL DEMANDED.




                                              13
       Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 14 of 30




                                             COUNT II
                                       Assault & Battery
                                 Keaira Booker, an individual
                                                v.
                         Larry Butler, individually and in his official
                capacity as a police officer of the Borough of North Braddock


81.   The allegations contained in proceeding paragraphs (1-80) of this Complaint in Civil

      Action are incorporated herein by reference as if the same were set forth at length.

82.   As a result of the unlawful actions of Sergeant Butler, a cause of action has previously

      been stated for assault and battery.

      WHEREFORE, the Plaintiff, KEAIRA BOOKER, demands judgment in her favor, and

against the Defendant, LARRY BUTLER, individually and officially, for compensatory

damages, punitive damages, plus costs of this action, and such other relief as this Honorable

Court deems fair and appropriate under the circumstances.

JURY TRIAL DEMANDED.



                                             COUNT III
                           § 1983 Municipal Liability for Failure to
                           Properly Train, Supervise and Discipline

                                       Keaira Booker
                                             v.
                          Borough of North Braddock, a municipality


83.   The allegations contained in the preceding paragraphs (1-82) of this Complaint in Civil

Action are incorporated herein by reference as if the same were set forth at length.



                                                14
       Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 15 of 30



84.   The Borough, acting through its’ police department, and through the individual

      Defendant Sergeant Butler named herein who was employed by the NBPD and acting

      under color of law, directly caused the Constitutional violations suffered by Ms. Booker.

85.   The Borough is therefore liable for the damages suffered by Ms. Booker, as a result of the

      conduct of Sergeant Butler.

86.   At all times relevant to this Complaint, the Borough, acting through its Police

      Department, had in effect policies, practices, and customs that condoned and fostered the

      unconstitutional conduct of Defendants Sergeant Butler, Chief Daniels and John Doe and

      Jane Doe.

87.   The Borough’s policies, practices and customs were a direct and proximate cause of the

      damages and injuries suffered by Ms. Booker and complained of herein and of the

      unlawful conduct of Defendants Sergeant Butler, Chief Daniels and John Doe and Jane

      Doe.



88.   Ms. Booker’s August 19, 2019 encounter with the Borough police is one of the many

      encounters in which young women such as Ms. Booker who are confronted by Borough

      police officer Butler would become the victim of brutality and abuse.

89.   At all times relevant to this Complaint, Defendant Borough, acting through its police

      department, had policies, practices, customs, and usages of:


         a. Encouraging and/or tacitly sanctioning the violation of the Constitutional rights of
             its citizens.
         b. Upon information and belief, planning and implementing policies, practices,
             customs and usage of force or excessive force where force wasn’t necessary to
             excuse their excessive and unreasonable actions; and

                                              15
       Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 16 of 30



         c. Using their authority to intimidate or harass women within the Borough to
             suppress their Civil and Constitutional rights.



90.   The   Borough     police    department   consciously      disregarded   the   illegality   and

      unconstitutionality of said use of force and retaliation, in order to punish and suppress

      Ms. Booker’ civil rights. These policies, practices, customs, and usages were a direct and

      proximate cause of the unconstitutional conduct alleged herein.

91.   It was the policy and/or custom of the Borough to inadequately and improperly

      investigate citizen complaints of police misconduct, and acts of misconduct were instead

      tolerated by the Borough.

92.   It was the policy and/or custom of the Borough to inadequately train, supervise and

      discipline their police officers, including Sergeant Butler, thereby failing to adequately

      discourage further constitutional violations on the part of its police officers. The Borough

      did not require appropriate in-service training or re-training of officers who were known

      to have engaged in police misconduct.

93.   As a result of the above described policies and customs, police officers of the Borough,

      including Sergeant Butler, believed that their actions would not be properly monitored by

      a supervisory officer and that misconduct would not be investigated or sanctioned, but

      would be tolerated.

94.   The wrongful policies, practices, customs and/or usages complained of herein,

      demonstrated a deliberate indifference on the part of policymakers of the Borough to the

      Constitutional rights of persons within the Borough, and were the direct and proximate

      cause of the violations suffered by Ms. Booker' herein.



                                               16
       Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 17 of 30



95.   Ms. Booker believes and therefore avers, that in reviewing the video tape of the criminal

      charges against her that the superintendent of the Borough police department, acting

      through its supervising agents, failed to make any inquiry or investigation, or in any way

      appropriately discipline the offending officer.

96.   Ms. Booker, based upon information and upon the circumstances surrounding her contact

      with the Borough, believes that there exists, and has existed for a time prior to the

      incident relating to her, a deliberate indifference by the Borough to the Complaints of

      citizens regarding the alleged improper actions of the Borough police officer.

97.   As a result of the deliberate indifference of the Borough, and its failure to properly

      discipline, supervise and adequately train the members of its’ police department, and the

      actions taken against Ms. Booker, said Defendant, through its supervising agents have

      tacitly authorized, as well as initiated a pattern and practice which has permitted and/or

      will permit police officers such as the Defendant herein to violate the United States

      Constitution and the laws of the Commonwealth of Pennsylvania.

98.   Ms. Booker further alleges, upon information and belief, that the supervising agents

      responsible for overseeing and reviewing acts of the Borough police department, has

      failed to establish a training program, disciplinary or supervisory procedures adequate to

      enable police officer to carry out their duties.

99.   Ms. Booker further alleges, upon information and belief, that:


         a. The Borough failed to train, supervise and discipline their police officers;
         b. Any program that was provided by the Borough to train, supervise and discipline
             its police officer was inadequate to enable said officer to carry out their duties;
         c. The Borough was aware of the obvious need for and inadequacy of said programs,
             so as to result in the violation of her Constitutional rights;

                                                17
      Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 18 of 30



         d. The Borough knew or should have known that the failure to properly train,
            supervise and discipline its police officer was likely to result in the violation of
            Ms. Booker’s Constitutional rights;
         e. The Borough policymakers were deliberately indifferent to the need for such
            training, supervision and discipline to protect the rights of the Plaintiff and other
            citizens; and
         f. The failure of the Borough to provide the proper training, supervision and
            discipline has caused Ms. Booker and others to suffer violations of their
            Constitutional rights, and has created an environment which encourages police
            officers to violate the law.

100. All of the above actions have in the past contributed, and will in the future continue to

     contribute, to the improper treatment of citizens of the Borough, and those passing

     through its physical boundaries, so as to imply, by its failure to act, that the Borough

     tacitly authorizes a pattern and practice as previously set forth herein.



101. As a direct and proximate result of the Borough’s actions as herein alleged, Ms. Booker

     was caused to suffer physical and emotional injuries, some of which may be permanent;

     she has suffered special damages in the form of medical expenses; was required to obtain

     legal counsel, at substantial expense and inconvenience, may be required to secure a

     scientific expert to assist her in her defense, and will suffer additional special damages in

     the future, the amounts of which have not been fully determined, all to her financial

     detriment.

     WHEREFORE, the Plaintiff, KEAIRA BOOKER, demands judgment in her favor, and

against the Defendant, BOROUGH OF NORTH BRADDOCK, for compensatory damages,




                                               18
      Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 19 of 30



together with costs of this action, reasonable attorneys’ fees, and such other relief as this

Honorable Court deems fair and appropriate under the circumstances.



JURY TRIAL DEMANDED


                                  COUNT IV False Arrest

                             Keaira Booker, an individual.
                                          v.
      Borough of North Braddock, and Larry Butler, individually and in his individual
                                       capacity


102. The allegations contained in Paragraphs (1-101) of this Complaint in Civil Action are

     incorporated herein by reference as if the same were set forth at length.

103. That the Defendants Larry Butler and the Borough of North Braddock, their agents,

     servants and/or employees including but not limited to Sergeant Butler, acted with intent

     to arrest the Plaintiff on August 19, 2019 at approximately 11.06 p.m. in front of the

     Cruds Tavern at Brinton and Sheridan street in North Braddock, Pennsylvania.

104. Plaintiff, without her consent or just cause was taken into custody, arrested, and held

     against her will until she was released.

105. Defendants knew that they did not have probable cause to arrest the Plaintiff. By reason

     of the aforesaid, the Plaintiff has been damaged.

     WHEREFORE, the Plaintiff, KEAIRA BOOKER, demands judgment in her favor, and

against the Defendants, LARRY BUTLER, individually and in his official capacity and the

BOROUGH OF NORTH BRADDOCK jointly and severally for compensatory damages,

punitive damages, plus costs of this action, and such other relief as this Honorable Court deems

fair and appropriate under the circumstances.

                                                19
      Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 20 of 30



 JURY TRIAL DEMANDED



                              COUNT V False Imprisonment
                                 Keaira Booker, an individual
                                                v.
         Borough of North Braddock, and Larry Butler, in his official and individual
                      Capacity, Isaac Daniels, John Doe and Jane Doe.


106. The allegations contained in Paragraphs (1-105) of this Complaint in Civil Action are

     incorporated herein by reference as if the same were set forth at length.

107. That the Defendant, Borough, their agents, servants and/or employees including Sergeant

     Butler and Chief Isaac Daniels, John Doe and Jane Doe, acted with intent to imprison the

     Plaintiff.

108. That the Plaintiff, without her consent or just cause was taken into custody and held

     against her will until she was released.

109. That by reason of the aforesaid, the Plaintiff has been damaged in a sum exceeding the

     jurisdictional limit of the lower court.

     WHEREFORE, the Plaintiff, KEAIRA BOOKER, demands judgment in her favor,
against the Defendants, LARRY BUTLER, in his official and individual capacity, ISAAC
DANIELS, in his official and individual capacity, John Doe, in his official and individual
capacity and Jane Doe in her official and individual capacity and the BOROUGH OF NORTH
BRADDOCK for compensatory damages, punitive damages plus costs of this action, and such
other relief as this Honorable Court deems fair and appropriate under the circumstances.

        JURY TRIAL DEMANDED




                                                20
      Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 21 of 30



                                         COUNT VI

                Constitutional Violations of the First, Fourth and Fourteenth
                       Amendment, 42 U.S.C. Sections 1983 & 1988

                                Keaira Booker, an individual.
                                            v.

               Borough of North Braddock, and Larry Butler, in his individual
        and official capacity and Isaac Daniels, in his individual and official capacity.

110. The allegations contained in Paragraphs (1-109) of this Complaint in Civil Action are

     incorporated herein by reference as if the same were set forth at length.

111. That at all times hereinafter mentioned, and on August 19, 2019, the Defendants Sergeant

     Butler and Isaac Daniels were employed by the Defendant Borough and each was acting

     under the color of his official capacity and his acts were performed under the color of the

     policies, statutes, ordinances, rules and regulations of the State of Pennsylvania, i.e. color

     of law.

112. That at all times, ‘the officers” were acting pursuant to orders, directives, training,

     supervision and guidelines from the Defendant, Borough and/or supervisors employed

     therein.

113. That during all times herein before and hereinafter mentioned, Butler and Daniels acted

     under color and pretense of law, to wit: under color of the statutes, ordinances,

     regulations, customs and usages of the Borough and/or the NBPD and that they acted

     under the color and pretense of law, and engaged in the illegal conduct set forth in this

     Complaint to the injury of the Plaintiff, and deprived her of the rights and privileges

     secured to her by the First, Fourth, and Fourteenth Amendments to the Constitution of the

     United States and the laws of the United States, and State of Pennsylvania and U.S.C.

     Section 1983 and 1988.

                                              21
      Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 22 of 30



114. That on the date, time and location the Plaintiff was lawfully exercising her First

     Amendment right to videotape police conduct.

115. That the Plaintiff in videotaping police activity was not interfering with their official

     functions.

116. Ms. Booker has a First Amendment right to record police/ civilian interactions. She was

     under no obligation to provide her identification to Butler, her requests to obtain Butler’s

     name is permissible under NBPD guidelines as well as under the First and Fourteenth

     Amendments to the Constitution of the United States.

117. After Butler realized that he was being videotaped and Booker requested Sergeant

     Butler’s badge numbers, he retaliated by arresting the Plaintiff despite the absence of

     probable cause to subvert or drown her constitutional rights.

118. Butler was the subject of prior Complaints made by other Plaintiffs to which the

     Defendant ignored when it hired Sergeant Butler.

119. Sergeant Butler and Chief Daniels arrested, approved of, condoned and/or encouraged the

     arrest of Ms. Booker despite the absence of probable cause to arrest her.

120. The criminal charges made against Ms. Booker were motivated and derived from a

     retaliatory animus against her.

121. Ms. Booker was arrested on criminal charges, released with a summons, detained for

     hours, subjected to an illegal search.

122. Ms. Booker’s Fourth Amendment right was violated in that she was seized, held and

     arrested by Butler and Daniel’s without a warrant and without probable cause. Upon

     information and belief Chief Daniels approved of said arrest.




                                              22
      Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 23 of 30



123. Ms. Booker’s First and Fourth Amendment rights were violated by maliciously

     prosecuting her for crimes that they knew or should have known she did not commit.

     These actions as stated herein above were initiated by the Defendants Butler and Daniels,

     were done without probable cause and interfered with Ms. Booker’s liberty interests.

     The criminal charges and procedures were unjustified. The Plaintiff was in fact innocent

     of all charges.

124. Upon information and belief the malicious prosecution of Ms. Booker was motivated and

     unlawfully attempted to interfere with her right to be an activist and citizen of the

     Borough of North Braddock and record, document and report police misconduct, thereby

     violating her rights under the First Amendment.

125. Said conduct violated her rights under the Fourth Amendment.

126. Officers John and Jane Doe was present at the time Ms. Booker was wrongfully seized,

     arrested, and subjected to force and the excessive use of force. As such they had the

     ability to stop the illegal conduct, and were under a duty to stop Sergeant Butler from

     engaging in said unlawful conduct, yet failed to do so.

127. Chief Daniels, as a supervisory officer, affirmed the Plaintiff’s arrest and upon

     information and belief participated in and condoned the Borough’s actions of targeting

     the Plaintiff for harassment and/or arrest due to her participation as an activist.

128. Upon information and belief Chief Daniels acquiesced to the actions of the officers

     herein which resulted in the arrest of the Plaintiff absent probable cause to believe a

     crime was committed.

129. Upon information and belief Chief Daniels was aware of, or should have been aware of,

     Sergeant Butler’s improper stop and frisk, use of excessive force, and he failed to



                                               23
      Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 24 of 30



     properly supervise or discipline him to prevent these very violations from occurring to

     the Plaintiff herein.

130. Chief Daniels’s conduct, or lack of appropriate conduct, was a direct proximate cause of

     the Plaintiff’s injuries.

131. By reason of the aforesaid violations the Defendant Butler individually and/or

     collectively, violated Plaintiff’s rights and privileges as provided to her in the

     Constitution of the United States of America, and provided to her in the Constitution of

     the State of Pennsylvania, and laws thereto, and violated 42 U.S.C. §1983.

132. As a direct proximate result of the Defendants actions the Plaintiff, was subjected to loss

     of liberty, physical injury, damage to property, great indignities, humiliation, pain and

     distress of mind and body.

     WHEREFORE, the Plaintiff, KEAIRA BOOKER, demands judgment in her favor,

against the Defendants, LARRY BUTLER, individually and officially, ISAAC DANIELS,

individually and officially and the BOROUGH OF NORTH BRADDOCK jointly and

severally for compensatory damages, punitive damages, plus costs of this action, and such

other relief as this Honorable Court deems fair and appropriate under the circumstances.

JURY TRIAL DEMANDED.




                                             24
      Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 25 of 30




                                        COUNT VII

                                   Malicious Prosecution

                            KEAIRA BOOKER, an individual
                                             v.
          Borough of North Braddock, Larry Butler, in his individual and official
          capacity and Chief Isaac Daniels, in his individual and official capacity.

134. The allegations contained in Paragraphs (1-133) of this Complaint in Civil Action are

     incorporated herein by reference as if the same were set forth at length.

135. Charges were falsely filed against Ms. Booker for the crimes of Disorderly Conduct.

136. The Defendants intended to prosecute the Plaintiff.

137. The Plaintiff did not commit any crime or violation for which she was charged in the

     Citation.

138. That the Defendants knew or should have known that the Plaintiff did not commit the

     crime(s) or violation(s) for which she was charged.

139. The Plaintiff was innocent of all charges.

140. The Defendants acted with malice in arresting, charging and prosecuting the Plaintiff.

141. As a result thereof the Plaintiff was caused to attend Court proceedings and hire legal

     counsel.

142. The criminal charges were dismissed against the Plaintiff on November 7, 2019.

143. The Plaintiff has been damaged in a sum exceeding the jurisdictional limit of this Court.

     WHEREFORE, the Plaintiff, KEAIRA BOOKER, demands judgment in her favor,

against the Defendants, LARRY BUTLER, individually and officially, ISAAC DANIELS,

individually and officially and the BOROUGH OF NORTH BRADDOCK jointly and




                                              25
      Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 26 of 30



severally for compensatory damages, plus costs of this action, and such other relief as this

Honorable Court deems fair and appropriate under the circumstances.

JURY TRIAL DEMANDED



                                         COUNT VIII

                                        Abuse of Process

                                  Keaira Booker, an individual.
                                              v.

              Borough of North Braddock, and Larry Butler, in his individual
    And official capacity and Chief Isaac Daniels, in his individual and official capacity.


144. The allegations contained in Paragraphs (1-143) of this Complaint in Civil Action are

     incorporated herein by reference as if the same were set forth at length.

145. Butler, Daniels and the Borough at all times relevant and prior to the filing of this action

     against Ms. Booker reviewed the video and other pertinent material that dis positively

     vindicated Ms. Booker of any Criminal wrongdoing.

146. The Plaintiff, Ms. Booker commenced the instant action against the Defendants Butler,

     Daniels and the Borough wherein they alleged she was guilty of summary disorderly

     conduct.

147. Butler, Daniels and the Borough knew before it filed the instant action against Ms.

     Booker that she was not guilty of any criminal offense relevant to the instant action.

148. Nevertheless Butler, Daniels and the Borough filed the Citation against Ms. Booker to

     harass and intimidate her.




                                               26
      Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 27 of 30



149. Ms. Booker has suffered financial and psychological harm as a result of Butler, Daniels

     and the Borough’s malicious actions.

150. Ms. Booker is entitled to recover damages from Butler, Daniels and the Borough based

     on the theories of liability hereinafter enumerated in the above counts, and under such

     other theories of liability as may be appropriate based upon the facts as alleged herein or

     as revealed during discovery.

151. Butler, Daniels and the Borough’s actions establish malice towards Ms. Booker.

152. As a direct, sole and proximate result of Defendant’s malicious conduct, Plaintiff

     sustained the aforementioned damages, including but not limited to, physical or mental

     injury, expenses, loss of time and injury to business, property, or financial standing

153. As a direct and proximate result of Butler, Daniels and the Boroughs malicious conduct

     Ms. Booker has been unlawfully damaged and seeks punitive damages in an amount to be

     determined at trial.

     WHEREFORE, the Plaintiff, KEAIRA BOOKER, demands judgment in her favor,

against the Defendants, LARRY BUTLER, individually and officially, ISAAC DANIELS,

individually and officially and the BOROUGH OF NORTH BRADDOCK jointly and

severally for compensatory damages, punitive damages, plus costs of this action, and such

other relief as this Honorable Court deems fair and appropriate under the circumstances.

JURY TRIAL DEMANDED.




                                              27
      Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 28 of 30



                                          COUNT IX

                                     Failure to Intervene

                               Keaira Booker, an individual
                                           v.
                     John Doe and Jane Doe, in his individual capacity.


154. The allegations contained in Paragraphs (1-153) of this Complaint in Civil Action are

     incorporated herein by reference as if the same were set forth at length.

155. Ms. Booker contends that Officers Jane and John Doe violated her right to be free from

     the excessive force of Officer Butler. They failed to intervene to protect Booker from

     Butler’s unnecessary use of force.

156. Jane and John Doe watched as Butler unnecessarily battered Booker.

157. Jane and John Doe failed to make an effort to protect Booker from Butler when

     he/she/they had a duty to do so.

158. Jane and John Doe had a reasonable opportunity to intervene to protect Booker and failed

     to do so.

159. As a result of Jane and John Doe’s failure to intervene and protect Booker from members

     of their police department such as Butler, Ms. Booker suffered from violations of her

     civil rights. Ms. Booker has been harmed.


     WHEREFORE, the Plaintiff, Keaira Booker, demands judgment in her favor, and against
the Defendants, John and Jane Doe, individually and in their official capacity as police officers
of Borough jointly and severally for compensatory damages, punitive damages, plus costs of
this action, and such other relief as this Honorable Court deems fair and appropriate under the
circumstances.




                                              28
      Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 29 of 30



                                          COUNT X

                         Intentional Infliction of Emotional Distress

                                  Keaira Booker, an individual
                                              v.

       John Doe, in his individual capacity and Jane Doe, in her official capacity and
                    Larry Butler, in his individual and official capacity.


160. The allegations contained in Paragraphs (1-159) of this Complaint in Civil Action are

     incorporated herein by reference as if the same were set forth at length

161. Ms. Booker is a resident of the North Braddock area. Butler harassed and intimidated her

     for exercising her first amendment right.

162. When he grabbed and arrested her without legal justification.

163. Sergeant Butler intended to cause Ms. Booker emotional distress.

164. Sergeant Butler’s conduct was extreme and outrageous and done for the purpose of

     causing Ms. Booker to suffer humiliation, mental anguish, emotional and physical

     distress.

165. As a proximate result of Sergeant Butler’s extreme and outrageous conduct Ms. Booker

     sustained injury.

166. As a proximate result of Sergeant Butler verbally assaulting, striking and punching, Ms.

     Booker during her arrest and the consequences proximately caused by it, as herein-above

     alleged, Ms. Booker suffered severe humiliation, mental anguish, emotional and physical

     distress, and has been injured in mind and body

167. As a proximate result of Sergeant Butler verbally assaulting and striking Ms. Booker

     during his arrest of her, Ms. Booker is entitled to any loss of wages, medical and related

     expenses incurred or paid.

                                              29
       Case 2:19-cv-01649-MRH Document 1 Filed 12/20/19 Page 30 of 30



 168. Sergeant Butler's act was done knowingly, willfully, and with malicious intent, and Ms.

      Booker is entitled to punitive damages in an amount to be determined by proof at trial.

      WHEREFORE, the Plaintiff, Keaira Booker, demands judgment in her favor, and against
 the Defendants, Larry Butler, in his individual and official capacity and John and Jane Doe,
 individually and in their official capacities as police officers of the Borough jointly and
 severally for compensatory damages, punitive damages, plus costs of this action, and such
 other relief as this Honorable Court deems fair and appropriate under the circumstances.



                                                   TODD J. HOLLIS LAW
                                                   By: /s/ Todd J. Hollis
                                                   Todd J. Hollis, Esquire
                                                   Supreme Court I.D. No. 72510

                                                   The Pittsburgher
                                                   428 Forbes Avenue, Suite 505
                                                   Pittsburgh, PA 15219
                                                   412.434.0252
                                                   Counsel for the Plaintiff:
                                                   Ms. Keaira Booker




Date: December 20, 2019




                                              30
